The indictment charged the defendant, Stephen Holder, alias Stephen Phillips, with stealing "one dog of the value of one dollar," the property of one T. T. Spaugh. The defendant's counsel moved to quash the indictment on the ground that it did not charge an indictable offense. The motion was allowed, and Dobson, Solicitor for the State, appealed. (See S. v. House,65 N.C. 315; Latham, 13 Ired., 33.)
The defendant was indicted for stealing a dog. It is no offense at common law. 4 Bl. Com., 236; Arch. Cr. Pl., 175; 1 Hale P. C., 512. The common law is the law of this State, except where altered by statute; and we have no statute making it larceny to steal a dog; therefore, the indictment can not be sustained.
Affirmed.
Cited: Mowery v. Salisbury, 82 N.C. 177.